ON APPLICATION FOR REHEARING
PER CURIAM.
Amicus curiae shares plaintiff’s misapprehension of the facts. No resolution by either plaintiff or defendant authorized signing of this contract, or of any “contract as a whole”, or even of a “contract in the A.I.A. form” (which contains an arbitration clause “as boilerplate”).
A resolution authorizing a corporate officer to sign some specific entire contract, either described in or attached to the resolution, would constitute authorization by the corporation for the delegated signer to bind the corporation to every clause of that contract. But a general authority by resolution to “sign contracts” or the like does not constitute the necessary special authority to the signer to bind the corporation to arbitrate. Much less does a resolution (like defendant’s here) which specifies many provisions to be contained in the contract but is silent on arbitration.
Rehearing is refused.